Citation Nr: 9924772	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  93-27 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
Chapter 34 educational assistance in the amount of $745.33, 
including whether the overpayment was properly created.

(The issue of entitlement to service connection for migraine 
headaches is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to August 
1976.  He also had periods of active duty for training 
service, including from June 13, 1981, to June 27, 1981.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 determination letter of 
the White River Junction, Vermont, Department of Veterans 
Affairs (VA) Regional Office (RO) which found no clear and 
unmistakable error in the determination that the veteran had 
not filed a timely substantive appeal with respect to an 
October 1984 VA Manchester, New Hampshire Committee on 
Waivers and Compromises (Committee) denial of a request for a 
waiver of the recovery of an overpayment of Chapter 34 
educational assistance benefits in the amount of $745.33.  In 
June 1996, the Board remanded this matter to the RO for 
further development.  
 
In the June 1996 remand, the Board found that the allegation 
relating to the timeliness of the veteran's substantive 
appeal with respect to this overpayment did not implicate the 
higher standard of review required by the governing legal 
criteria pertaining the clear and unmistakable error in final 
and binding agency decisions.  The Board pointed out that 
this procedural question was simply a matter in which a 
preliminary determination concerning jurisdiction must be 
made pursuant to a less stringent threshold standard of 
review than that required by a showing of clear and 
unmistakable error.  Thus, the Board construed the veteran's 
allegation as follows: whether the veteran's substantive 
appeal as to the denial of a waiver of the recovery of an 
overpayment of Chapter 34 educational assistance benefits in 
the amount of $745.33 was timely filed.  

The Board also pointed out that matters relating to this 
issue which had been raised on appeal included the issue of 
whether this claim could be reconsidered by the Committee 
pursuant to a change in the law.  Essentially, it was noted 
that in January 1991, the veteran requested reconsideration 
by the Committee of the prior waiver decision on the basis of 
a change in the law, specifically provisions of Public Law 
101- 237, which eliminated "material fault" as a statutory 
bar to waiver and which was effective December 18, 1989.  In 
a February 1991 decision, the Committee determined that it 
was unable to grant the veteran's request for reconsideration 
of the November 1984 under standards for waiver consideration 
brought about by Public Law 101-237.  The Committee noted 
that in accordance with VA General Counsel precedent opinion 
22-90 of July 17, 1990, the veteran's prior waiver decision 
could not be reconsidered because the entire amount of his 
indebtedness had been repaid prior to December 18, 1989, the 
date of enactment of Public Law 101-237. See VAOPGCPREC 22-90 
(O.G.C. Prec. 22-90). 
 
The Board observed, however, that the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter the 
Court), in Franklin v. Brown, 5 Vet.App. 190 (1993), held 
that the portion of the VA General Counsel precedent opinion 
finding that only moneys collected on or after the effective 
date change in law was in error as it contradicted 38 C.F.R. 
§ 1.967.  In view of the Committee's reliance on an opinion 
of the General Counsel which had subsequently been found to 
be untenable pursuant to Franklin, the Board found that that 
the RO must reconsider the veteran's claim for a waiver of 
the recovery of an overpayment of Chapter 34 educational 
assistance benefits in the amount of $745.33 pursuant to the 
change in law.
 
In view of this determination, the questions raised in the 
record regarding the timeliness of the veteran's May 1986 
substantive appeal were essentially rendered moot.
 
In August 1996, the Committee reconsidered the veteran's 
request for a waiver of recovery of the overpayment in the 
amount of $745.33, and determined that while there was no 
indication of fraud, misrepresentation, or bad faith on 
behalf of the veteran with respect to creation of the 
overpayment at issue, collection of the debt would not be 
against the principles of equity and good conscience.  As 
such, the prior denial was affirmed.  

Finally, it is noted that this matter was again remanded to 
the RO in November 1997, and that a Board video conference 
hearing was held in April 1999. 


REMAND

The veteran has requested a waiver of recovery of the 
overpayment of Chapter 34 educational assistance benefits, in 
the amount of $745.33, created as a result of his change in 
education status from a "full time" to a "half time" 
basis. 

Recently, including during the April 1999 video conference 
before the Board, the veteran has argued that the debt was 
created due to sole VA administrative error.  Essentially, he 
claims that while he notified VA in a timely manner that he 
had changed from a "full time" to a "half time" student, 
VA did not act in a timely manner to adjust his benefits 
accordingly and, as such, the overpayment was created.  

In order for the Board to determine that the overpayment was 
not properly created, it must be established that the veteran 
was legally entitled to the benefits in question, or if there 
was no legal entitlement, then it must be shown that the VA 
was solely responsible for the veteran being erroneously paid 
benefits.  Sole administrative error connotes that the 
appellant neither had knowledge of nor should have been aware 
of the erroneous award.  Further, neither the veteran's 
actions nor his failure to act must have contributed to 
payment pursuant to the erroneous award.  38 U.S.C.A. 
§ 5112(b)(9)(10) (West 1991); 38 C.F.R. § 3.500(b)(2) (1998).

The RO has not undertook formal adjudication of as to whether 
the overpayment in question was properly created (to include 
whether the overpayment was the result of sole administrative 
error), and it is noted that the issue of whether the 
overpayment was properly created is a matter for which 
adjudication must be accomplished as it was reasonably raised 
by the veteran.  The Court has concluded that it is improper 
to adjudicate an application for waiver without first 
deciding an appellant's challenge to the lawfulness of the 
debt asserted. Schaper v. Derwinski, 1 Vet.App. 430 (1991); 
see also VAOPGCPREC 6-98. 

Under the circumstances of this case, the Board concludes 
that additional development is required prior to appellate 
review.  In addition to the above development, the Board 
notes that obtaining an updated Financial Status Report (FSR) 
may be useful in readjudicating this claim.  Accordingly, 
further appellate consideration will be deferred and the case 
is REMANDED to the RO for the following actions:

1.  After providing the veteran with the 
opportunity to submit any additional 
argument or evidence on this issue, the 
RO should formally consider whether the 
overpayment was properly created or the 
result of sole administrative error.  
Citations to the regulations explaining 
how and why the overpayment was created 
should be set forth.

2.  In the event that the overpayment is 
found to have been properly created, the 
RO should provide the veteran with a 
blank FSR and request that he complete 
this form accurately and return it to the 
RO.

3.  Thereafter, the Committee should 
again consider the veteran's request for 
waiver, in light of the available record, 
with full consideration given to all 
elements of the principles of equity and 
good conscience set forth by 38 C.F.R. 
§ 1.965(a) (1998).  A formal, written, 
record of the Committee's decision, 
including an analysis of the various 
elements to be considered, should be 
prepared and placed in the claims folder.  

4.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which fully sets forth the 
controlling law and regulations pertinent 
to this appeal, including those 
pertaining to the matter of sole VA error 
in the creation of the overpayment.

When the above development has been completed, the appellant 
should be afforded the opportunity to respond thereto. 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



